           Case 1:19-vv-00012-UNJ Document 33 Filed 07/16/20 Page 1 of 4




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-12V
                                         UNPUBLISHED


    AMY SKOPAK,                                               Chief Special Master Corcoran

                         Petitioner,                          Filed: June 16, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On January 3, 2019, Amy Skopak filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
September 28, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On March 6, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On June 11, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $69,286.35.
Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees with the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-00012-UNJ Document 33 Filed 07/16/20 Page 2 of 4



proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled to
an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $69,286.35 (representing compensation in the amount of
$67,500.00 for pain and suffering and $1,786.35 for past unreimbursable out of
pocket medical expenses) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:19-vv-00012-UNJ Document 33 Filed 07/16/20 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 AMY SKOPAK,                   )
                               )
           Petitioner,         )
 v.                            )                    No. 19-12V
                               )                    Chief Special Master Corcoran
 SECRETARY OF HEALTH AND HUMAN )                    SPU
 SERVICES,                     )                    ECF
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On February 28, 2020, respondent filed a Vaccine Rule 4(c) report concluding that

petitioner sustained an injury that is compensable under the National Childhood Vaccine Injury

Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34, that is, a shoulder injury related to

vaccine administration (“SIRVA”), as defined in the Vaccine Injury Table. The Chief Special

Master issued a Ruling on Entitlement on March 6, 2020, finding that petitioner was entitled to

vaccine compensation for her right-sided shoulder injury.

 I.    Compensation for Vaccine Injury-Related Items

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$69,286.35. The award is comprised of the following: $67,500.00 for pain and suffering and

$1,786.35 for past unreimbursable out of pocket medical expenses. This amount represents all

elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

a lump sum payment, and request that the Chief Special Master’s decision and the Court’s
          Case 1:19-vv-00012-UNJ Document 33 Filed 07/16/20 Page 4 of 4




judgment award the following: $69,286.35, in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     GABRIELLE M. FIELDING
                                                     Assistant Director
                                                     Torts Branch, Civil Division

                                                     s/ Traci R. Patton
                                                     TRACI R. PATTON
                                                     Senior Trial Attorney
                                                     Torts Branch, Civil Division
                                                     U.S. Department of Justice
                                                     P.O. Box 146
                                                     Benjamin Franklin Station
                                                     Washington, D.C. 20044-0146
                                                     Telephone: (202) 353-1589
Dated: June 11, 2020




1
 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
